UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2551


MR. JEROME JULIUS BROWN, SR.,

                Plaintiff - Appellant,

          v.

UNITED STATES DISTRICT COURTS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:12-cv-03485-ELH)


Submitted:   March 21, 2013                 Decided:   April 1, 2013


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome Julius Brown, Sr. appeals the district court’s

order dismissing his civil case.                We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons    stated   by     the    district     court.          See   Brown   v.     U.S.

District Courts, No. 1:12-cv-03485-ELH (D. Md. filed Dec. 3,

2012; entered Dec. 7, 2012).             We grant Brown leave to proceed in

forma   pauperis    but    deny    his    motion    to    seal       the   case.     We

dispense    with    oral     argument      because       the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                          2